Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“obtaining, by the second data manager, from a target node a transaction request for off-chain data, the target node being a smart phone, a smart pad, a laptop computer, or a desktop computer;
parsing, by the second data manager, the transaction request to obtain a transaction parameter and a chain height parameter of the target node; 
querying, by the second data manager, according to the chain height parameter of the target node, for the off-chain data; 
in response to determining the off-chain data is present in the second data manager, sending, by the second data manager, the off-chain data to the target node; and 
in response to determining the off-chain data is absent in the second data manager, determining, by the second data manager, a type of the target node according to the transaction parameter, sending, by the second data manager, a data request for the off-chain data to the first data manger, the data request including the type of the target node according to the transaction parameter; 
obtaining, by the first data manager, the off-chain data from a data source according to the type of the target node as determined and according to the data request from the second data manager;
sending, by the first data manager, the off-chain data to the first data manager; and 
receiving, by the second data manger, the off-chain data from the first data manager; and
sending, by the second data manager, the off-chain data to the target node.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152